UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4631


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DAVIN JEROME STEWART,

                Defendant - Appellant.



                            No. 10-4633


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DAVIN JEROME STEWART,

                Defendant - Appellant.



Appeals from the United States District Court for the District
of South Carolina, at Charleston.      David C. Norton, Chief
District Judge. (2:96-cr-00115-DCN-2; 2:09-cr-00295-DCN-1)


Submitted:   December 22, 2010            Decided:   January 21, 2011


Before KEENAN and WYNN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.
Affirmed by unpublished per curiam opinion.


Mary   Gordon   Baker,   Assistant  Federal   Public   Defender,
Charleston, South Carolina, for Appellant.       Alston Calhoun
Badger, Jr., Assistant United States Attorney, Charleston, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              In these consolidated appeals, Appellant Davin Jerome

Stewart appeals the judgment of conviction entered after a jury

trial   and    the   amended   judgment      revoking     supervised   release.

Stewart was convicted of one count of bank robbery and aiding

and abetting such conduct, in violation of 18 U.S.C. §§ 2113(a),

(d), and 2 (2006), one count of using and carrying a firearm

during and in relation to a crime of violence, in violation of

18 U.S.C. § 924(c)(1)(A)(ii) (2006), and one count of being a

felon in possession of a firearm, in violation of 18 U.S.C.

§§ 922(g)(1), 924(a)(2) (2006).             He was sentenced to a total of

171 months’ imprisonment for the three convictions.                    Based on

the convictions, the district court revoked Stewart’s supervised

release and sentenced him to an additional thirty month term to

run consecutive to the underlying sentences.                Stewart’s counsel

filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967), certifying there are no meritorious issues for appeal

but raising for the court’s consideration whether the evidence

was   sufficient     to   support    the     convictions    and   whether    the

sentences were reasonable.          Stewart was given the opportunity to

file a pro se supplemental brief but declined.                 The Government

did not file a brief.        We affirm.

              “A   defendant   challenging       the    sufficiency     of   the

evidence      to   support   his    conviction    bears    a   heavy   burden.”

                                        3
United States v. Beidler, 110 F.3d 1064, 1067 (4th Cir. 1997)

(internal quotation marks omitted).                   A jury’s verdict “must be

sustained if there is substantial evidence, taking the view most

favorable to the Government, to support it.”                      Glasser v. United

States, 315 U.S. 60, 80 (1942); see United States v. Perkins,

470 F.3d 150, 160 (4th Cir. 2006).                      Substantial evidence is

“evidence      that    a    reasonable     finder     of   fact   could    accept   as

adequate and sufficient to support a conclusion of a defendant’s

guilt beyond a reasonable doubt.”                  United States v. Alerre, 430

F.3d    681,    693        (4th   Cir.    2005)      (internal     quotation     marks

omitted).       The court considers both circumstantial and direct

evidence, drawing all reasonable inferences from such evidence

in the government’s favor.                United States v. Harvey, 532 F.3d

326, 333 (4th Cir. 2008).                 In resolving issues of substantial

evidence, this court does not reweigh the evidence or reassess

the    factfinder’s         determination       of    witness     credibility,      see

United States v. Brooks, 524 F.3d 549, 563 (4th Cir. 2008), and

“can reverse a conviction on insufficiency grounds only when the

prosecution’s         failure     is     clear.”       United     States   v.    Moye,

454 F.3d 390, 394 (4th Cir. 2006) (en banc) (internal quotation

marks omitted).

            We conclude there was more than sufficient evidence to

support all three convictions.               The evidence showed that Stewart

was captured by police after being seen running from one of the

                                            4
getaway vehicles.       Near where he was seized was a bag of dye-

stained money, blue gloves and a ski mask similar to what was

worn by the robbers.           There was also evidence that one of his

fingerprints was lifted off of one of the bullets taken from one

of the guns.       It also appeared from the surveillance video of

the robbery that Stewart fit the physical type of the robber who

jumped the counter and seized the money.                     Although Stewart was

not observed using a gun, his accomplice was seen brandishing

two guns during the robbery.         Furthermore, Stewart stipulated to

being a convicted felon and that the handguns and ammunition

were manufactured outside South Carolina.                    We conclude there was

ample evidence showing that Stewart was an active participant in

the robbery, that he aided and abetted the use of a firearm in

furtherance of a crime of violence, and that he was a felon in

unlawful possession of ammunition.

            This   court   reviews       a    district       court’s    sentence    for

reasonableness under an abuse-of-discretion standard.                           Gall v.

United States, 552 U.S. 38, 51 (2007); see also United States v.

Pauley,    511   F.3d   468,    473-74       (4th    Cir.    2007).      This    review

requires    appellate    consideration          of    both    the     procedural    and

substantive reasonableness of a sentence.                    Gall, 552 U.S. at 51.

In determining procedural reasonableness, this court considers

whether the district court properly calculated the defendant’s

advisory Guidelines range, considered the 18 U.S.C. § 3553(a)

                                         5
(2006) factors, analyzed any arguments presented by the parties,

and   sufficiently            explained       the       selected          sentence.           Id.

“Regardless        of   whether      the    district       court      imposes       an   above,

below,   or    within-Guidelines             sentence,         it    must    place       on   the

record   an    individualized          assessment         based       on    the    particular

facts of the case before it.”                United States v. Carter, 564 F.3d

325, 330 (4th Cir. 2009) (internal quotation marks omitted).

              Finally,         this        court        reviews        the         substantive

reasonableness of the sentence, “examin[ing] the totality of the

circumstances to see whether the sentencing court abused its

discretion in concluding that the sentence it chose satisfied

the   standards         set   forth    in    §     3553(a).”           United       States     v.

Mendoza-Mendoza, 597 F.3d 212, 216 (4th Cir. 2010).                                      If the

sentence imposed is within the appropriate Guidelines range, on

appeal it is presumptively reasonable.                      United States v. Go, 517

F.3d 216, 218 (4th Cir. 2008).                   This presumption may be rebutted

by a showing “that the sentence is unreasonable when measured

against the § 3553(a) factors.”                   United States v. Montes-Pineda,

445   F.3d    375,      379   (4th    Cir.    2006)       (internal         quotation      marks

omitted).

              We    review     a     sentence       imposed         after    revocation        of

supervised         release     to    determine          whether      it     is    within      the

prescribed     statutory        range      and     is    not    plainly          unreasonable.

United States v. Crudup, 461 F.3d 433, 437-39 (4th Cir. 2006).

                                              6
We   have    reviewed      the      Presentence      Investigation         Report,   the

Supervised       Release       Violation         Report      and     the     sentencing

transcript       and    find   no    error.        Accordingly,       we    affirm   the

sentences.

            In accordance with Anders, we have reviewed the entire

record for meritorious issues and have found none.                         We therefore

affirm.     This court requires that counsel inform the client, in

writing,    of    his    right      to    petition    the   Supreme    Court    of   the

United States for further review.                  If the client requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                       Counsel’s motion must

state that a copy was served on the client.                         We dispense with

oral   argument        because      the    facts     and    legal    contentions     are

adequately       presented     in    the    materials       before    the    court   and

argument would not aid the decisional process.

                                                                               AFFIRMED




                                             7